Title: From John Adams to Benjamin Stoddert, 31 May 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy May 31st 1799

I have received your other letter of the 25th and think with you that there are too many of our ships in our ports and that every exertion ought to be made to get them to sea as soon as possible. The Merrimack will sail on Sunday. I have ventured to permit him, in consequence of very respectable petitions to me to take under his convoy such merchant vessels as may be ready to sail on Sunday. Mc.Neil and Brown dined with me yesterday. The former waits your orders.
I am Sir very respectfully / your humble Servant
